Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Isao et al (JP 2-063683) in views of Arikawa et al (3832522).
 	For claim 1, Isao teaches gouging-less full-penetration welding method for welding a first steel plate (1 as shown in fig.3) and a second steel plate (1’ as shown in fig.3) without performing gouging (abstract, lines 1-3), wherein the first steel plate (1’ as shown in fig.3) and the second steel plate (1 as shown in fig.3) form a single or double bevel groove (double grooves as shown in fig.4 below), and a side where the single bevel groove is open or a side where the double bevel groove has a smaller groove angle is referred to as a front side (the angle of the front side is smaller than the angle on the back side as shown in fig.3) (page.4, par.2, lines 1-3 on applicant machine translation), the method comprising: (i) weaving at a welding current of 130 to 300 (table 1 shows that the current is 260-340 A) between the first steel plate and the second steel plate (1 and 1’ as shown in fig.3), thereby forming an initial weld bead comprising a single continuous layer or a plurality of continuous layers between the first steel plate and the second steel plate (1 and 1’ as shown in fig.3) (fig.4 shows that single layer); (ii) conducting single- or multi-layer welding from the front side (fig.4 shows that single layer in front side); and (iii) conducting single- or multi-layer welding from a back side (fig.4 shows that single layer in back side as the examiner explains in figure 4 below). 
 	Isao fails to teach repeating weaving, wherein in the weaving, on the front side between the first steel plate and the second steel plate, a welding torch is moved forward in a welding direction to a weaving end of the second steel plate and, after arrival at the weaving end of the second steel plate, the welding torch is moved 

    PNG
    media_image1.png
    301
    296
    media_image1.png
    Greyscale

 	Arikawa teaches, similar arc welding, repeating weaving (col.2, lines 65-68 to col.3, lines 1-5) (fig.1 and 3 shows that the weaving is repeat as the wire goes thru one side to other), wherein in the weaving, on the front side between the first steel plate and the second steel plate (1 and 2  as shown in fig.1 and 3), a welding torch (3 as shown in fig.1 and 3) is moved forward in a welding direction to a weaving end of the second steel plate (2 as shown in fig.3) and, after arrival at the weaving end of the second steel plate (2 as shown in fig.3), the welding torch (3 as shown in fig.3) is moved backward in the welding direction to a weaving end of the first steel plate (1 as shown in fig.3) (col.2, lines 65-68 to col.3, lines 1-5) (fig.1 and 3 shows that the weaving is repeat as the wire goes thru one side to other).
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao to include repeating 
 	For claim 2, Isao as modified by Arikawa teaches the invention as discussed and described above but Isao fails to teach wherein the initial weld bead is formed by welding with a consumable electrode fed from the welding torch, and wherein the welding torch has a torch angle within a range of (front-side groove angle)/2 to (front-side groove angle)/2+5.degree.
Arikawa further teaches wherein the initial weld bead is formed by welding with a consumable electrode fed from the welding torch (3 as shown in fig.1 and 3) (col.3, lines 20-30), and wherein the welding torch (3 as shown in fig.1 and 3) has a torch angle within a range (as shown in fig.1 and 3 that the torch has angle). 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao to include welding torch as taught and suggested by Arikawa for the purpose of attaining an improved weld zone and eliminating lack of fusion with the member to be welded and the dropping down of 
 	For claim 3, Isao as modified by Arikawa teaches the invention as discussed and described above but Isao fails to teach wherein the initial weld bead is formed by welding with a consumable electrode fed from the welding torch, and wherein the weaving is conducted so that an extension of the consumable electrode from the welding torch is constant. 
Arikawa further teaches wherein the initial weld bead is formed by welding with a consumable electrode (the wife) fed from the welding torch (3 as shown in fig.1 and 3) (col.3, lines 20-30), and wherein the weaving is conducted so that an extension of the consumable electrode from the welding torch is constant (col.2, lines 65-68 to col.3, lines 1-5 and 25-30). 
 Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao to include welding torch as taught and suggested by Arikawa for the purpose of attaining an improved weld zone and eliminating lack of fusion with the member to be welded and the dropping down of 
Arikawa further teaches wherein in the weaving: in moving the welding torch (3 as shown in fig.1 and 3) forward in the welding direction to the weaving end of the second steel plate (2 as shown in fig.1), a forward movement angle .beta (the angle of weaving of welding torch as shown in fig.1 and 3), which is an angle formed by a track of the welding torch and the welding direction (col.2, lines 65-68 to col.3, lines 1-5); in moving the welding torch (3 as shown in fig. 3) backward in the welding direction to the weaving end of the first steel plate torch (1 as shown in fig.1 and 3), a backward movement angle .alpha., which is an angle formed by the track of the welding torch and a direction opposite to the welding direction (col.2, lines 65-68 to col.3, lines 1-5); and the backward movement angle .alpha. and the forward movement (col.2, lines 65-68 to col.3, lines 1-5) (fig.1 and 3).  Arikawa fails to expressly teach an angle formed by a 
 	Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao to include welding torch as taught and suggested by Arikawa for the purpose of attaining an improved weld zone and eliminating lack of fusion with the member to be welded and the dropping down of the bead (Arikawa, abstract, lines 4-5). Furthermore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the angle ranges of Isao, as modified by Arikawa, by making an angle formed by a track is 185.degree. or more and 250.degree. or less, angle a direction opposite is 5.degree. or more and 85.degree. or less, angle .beta. satisfy a relationship of .alpha.>(.beta.-180), as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.01 IIa).
 	For claim 5, Isao as modified by Arikawa teaches the invention as discussed and described above but Isao fails to teach wherein in the weaving, at least one of a first arc voltage at the weaving end of the first steel plate and a second arc voltage at the weaving end of the second steel plate is controlled to be higher or lower than an arc voltage at the midpoint between the weaving end of the first steel plate and the weaving end of the second steel plate, so that the first arc voltage is lower than the second arc voltage. 

Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao to include multiple arcs as taught and suggested by Arikawa for the purpose of attaining an improved weld zone and eliminating lack of fusion with the member to be welded and the dropping down of the bead (Arikawa, abstract, lines 4-5). 	For claim 6, Isao as modified by Arikawa teaches the invention as discussed and described above and Isao further teaches wherein the single- or multi-layer welding from the back side is conducted at a back-side welding current of 260-340 A (table 1), and wherein a ratio of the back-side welding current to the welding current for forming the initial weld bead, (back-side welding current)/(welding current for initial weld bead), (table 1 shows that the ranges of the currents).  Isao fails to teach welding current of 280 to 450 A and ratio is 1.2 to 2.6. 
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the current ranges 260-340 A of Isao, as modified by Arikawa, by making it welding current of 280 to 450 A and ratio is 1.2 to 2.6, as a matter of 
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the beads A of Isao, as modified by Arikawa, by making it bead protrudes less than 4 mm, as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.01 IIa). 	For claim 8, Isao as modified by Arikawa teaches the invention as discussed and described above and Isao further teaches wherein a root gap between the first steel plate and the second steel plate (1 and 1’ as shown in fig.3 and 4)(examiner notes that there is small gap in figures 3 and 4 or even no gap in figures 9 and 13 between elements 1 and 1’). But Isao does not explicitly disclose is 10 mm or less. 
 	it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the root gap of Isao, as modified by Arikawa, by making root gap is 10 mm or less, as a matter of routine optimization since it has been held that “where .

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s IDS Isao et al (JP 2-063683) in views of Arikawa et al (3832522) as applied to claims above, and further in view of Applicant’s IDS Hiroshi et al (JP 2002-028780).
For claim 9, Isao, as modified by Arikawa, teaches the invention as discussed and described above detecting a root gap by sensing using a welding robot before the welding; and controlling the welding current for forming the initial weld bead depending on the root gap. 
Hiroshi teaches, similar arc welding, detecting a root gap by sensing using a welding robot (10 as shown in fig.1) before the welding (par.21, lines 1-4 on applicant’s machine translation); and controlling the welding current for forming the initial weld bead depending on the root gap (par.20, lines 1-4 on applicant’s machine translation).
Therefore, it would have been obvious to one ordinary skill in the art at the time of invention was to made to modify the welding process of Isao, as modified by Arikawa,  to include detecting a root gap by sensing as taught and suggested by Hiroshi for the purpose of preventing the reduction of the welding quality by respectively setting up the 
 	For claim 10, Isao as modified by Arikawa and Hiroshi teaches the invention as discussed and described above and Isao further teaches wherein when the root gap exists (the gap between elements 1 and 1’ as shown in figures 3 and 4), the welding current for forming the initial weld bead is controlled so that a ratio of a value of the root gap to the welding current for forming the initial weld bead (page.4, par.3, lines 1-15 on applicant machine translation).  But Isao does not explicitly disclose is 0.050 or less.. 
 it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the root gap of Isao, as modified by Arikawa and Hiroshi, by making root gap is 0.050 or less., as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP (2144.01 IIa).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037. The examiner can normally be reached Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AYUB A MAYE/Examiner, Art Unit 3761                                                                                                                                                                                                        
/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761